                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                              ANDERSON/GREENWOOD DIVISION


Chester Lee Barnes, Jr.,                      )
                                              )       C.A. No. 8:18-1414-HMH-JDA
                       Petitioner,            )
                                              )          OPINION & ORDER
               vs.                            )
                                              )
M. Travis Bragg, Warden,                      )
                                              )
                       Respondent.            )


       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Chester Lee Barnes, Jr. (“Barnes”), a pro se

federal prisoner, filed a petition seeking habeas corpus relief pursuant to 28 U.S.C. § 2241,

arguing that, in light of United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), one

of his prior convictions no longer qualifies as a predicate offense under the career offender

sentencing enhancement in United States Sentencing Guideline (“USSG” or “Guidelines”)

§ 4B1.1. Respondent filed a motion to dismiss. Magistrate Judge Austin recommends granting

Respondent’s motion and dismissing Barnes’ petition because he cannot satisfy the savings

clause test under 28 U.S.C. § 2255(e) pursuant to United States v. Wheeler, 886 F.3d 415 (4th



       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                  1
Cir. 2018), in order to proceed under § 2241. Barnes filed objections to the Report and

Recommendation.

       After a thorough review of the record and the applicable law, the court is unable to

determine whether the jurisdictional savings clause requirements of 28 U.S.C. § 2255(e) have

been satisfied without additional information. The court cannot determine the applicability of

Simmons on the current record before the court. Specifically, Barnes’ Presentence Investigation

Report and the guilty plea and sentencing hearings transcripts are currently unavailable to

conduct an analysis of whether the issues raised by Barnes present an error “sufficiently grave to

constitute a fundamental defect.” See Wheeler, 886 F.3d at 429.

       Accordingly, the court requires further briefing by the parties addressing (1) the

application of Wheeler’s fundamental defect standard to sentences imposed under advisory

guidelines, (2) the distinction, if any, between a “fundamental defect” in the context of a

§ 2255(a) motion and a § 2241 petition, (3) the application of United States v. Foote, 784 F.3d

931 (4th Cir. 2015), to a § 2241 petition, (4) development of the record, including the

Presentence Investigation Report and hearing transcripts, and (5) any other issues the parties

believe will aid the court. The parties are instructed to file the Presentence Investigation Report

under seal and hearing transcripts as attachments to any supplemental briefs. Based on the

foregoing, the court declines to adopt the Report and Recommendation. Further, Respondent’s

motion to dismiss is denied without prejudice. Any appropriate motions may be filed with the

supplemental briefs.




                                                 2
        It is therefore

        ORDERED that Respondent’s motion to dismiss, docket number 9, is dismissed

without prejudice. It is further

        ORDERED that a federal public defender is appointed to represent Barnes for the

remainder of this case or until further order of the court. It is further

        ORDERED that a supplemental brief from Barnes addressing the issues identified

herein is due December 20, 2018. Respondent shall file a response by January 3, 2019, and

Barnes may file a reply by January 10, 2019. It is further

        ORDERED that this matter is remanded for further consideration in accordance with

this order to the magistrate judge.

        IT IS SO ORDERED.


                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge


Greenville, South Carolina
November 20, 2018




                                                   3
